Hallows, J.
(concurring). I concur in the result but for the reason the complaint states a cause of action for unjust enrichment. The majority denies a cause of action on this ground, relying on sec. 71(1) (b) of Restatement, Restitution, p. 290. This section is not applicable to the facts and deals only with a situation where A confers a benefit upon B in response to threat of, or the institution of, civil proceedings against him by B. The plaintiff does not rely on this section. Here, the plaintiff is not trying to recover restitution from the person to whom it.paid the $7,000 but from a third person whose liability it claims it paid at his request. The majority opinion requires the complaint to rest solely in contract on an implied promise on the part of the insured to reimburse the plaintiff.
*175The plaintiff was confronted with the fact it could not have subrogation against its insureds to protect itself in making the payment and still retain its policy defense. Miller v. Kujak (1958), 4 Wis. (2d) 80, 90 N. W. (2d) 137. Three courses were open to the plaintiff to obtain an interpretation of the coverage of its policy. It might have denied liability entirely and let the defendant bring a suit against it for a breach of policy conditions. The plaintiff might have commenced a suit for declaratory relief against the defendant. The third method was to proceed, as was done here, under a nonwaiver agreement. This method gave third-party claimant the prompt action by the insurance company and yet preserved its right against the defendant on its policy consistent with the policy expressed in Kurz v. Collins (1959), 6 Wis. (2d) 538, 95 N. W. (2d) 365.
Historically, the action for unjust enrichment developed as a remedy upon a contract implied at law or quasi contract and while ordinarily it involved money paid by the plaintiff to the defendant, the action also lay to recover payment made by the plaintiff to another at the request of the defendant. 3 Select Essays in Anglo-American Legal History, Contracts, p. 298. The modern rule is stated in Restatement, Restitution, p. 12, sec. 1, as follows:
“A person who has been unjustly enriched at the expense of another is required to make restitution to the other.”
Here, the defendant received a benefit. It is true, the plaintiff may also have received some ultimate benefit but that does not destroy the fact that the defendant received an immediate benefit.
The essential elements of a quasi contract entitling one to judgment for unjust enrichment are: (1) A benefit conferred upon the defendant by the plaintiff; (2) appreciation by the defendant of the fact of such benefit; and (3) the ac*176ceptance or retention by the defendant of such benefit under circumstances such as it would be inequitable to retain the benefit without payment of the value thereof. Nelson v. Preston (1952), 262 Wis. 547, 55 N. W. (2d) 918; Kelley Lumber Co. v. Woelfel (1957), 1 Wis. (2d) 390, 83 N. W. (2d) 872; Supreme Construction Co. v. Olympic Recreation (1959), 7 Wis. (2d) 74, 95 N. W. (2d) 826, 96 N. W. (2d) 809; Arjay Investment Co. v. Kohlmetz (1960), 9 Wis. (2d) 535, 101 N. W. (2d) 700. In the Arjay Investment Case, we pointed out that the theory of unjust enrichment was not whether the defendant and the plaintiff entered into a contract but that the law implied a promise to repay a benefit which it would be inequitable to retain. Recovery is based upon the universally recognized moral principle that he who has received a benefit has the duty to make restitution when to retain such benefit would be unjust. To reach this result and still observe the common-law form of action, the quasi-contract cases stated the law created or imposed an obligation in the absence of any agreement or assent of the party bound when the acts of the parties or others had placed in possession of one party property, money, or other things of value, under such circumstances that in equity and in good morals such person ought not to keep it. I see no reason why this principle should not apply here.
All that the plaintiff was doing was to preserve its policy defense. If it has a policy defense, then the defendant has been unjustly enriched by the payment made on his behalf by the plaintiff. If the plaintiff is bound by its policy, there has been no unjust enrichment. The plaintiff, acting under a nonwaiver agreement and at the request of the defendant, should not be foreclosed from raising this defense in an action for unjust enrichment and be required to prove an implied contract in fact.